Citation Nr: 1723463	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1956 to August 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss disability is not etiologically related to active service and may not be presumed to have been incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.           38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided a notice letter in December 2012 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.   

The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed bilateral hearing loss and its relationship to his active service.  No such an examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disability is related to his military service are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence. 

Beyond this fact, the Board finds that the medical evaluations during service and VA treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that a referral for a VA examination concerning the claimed bilateral hearing gloss is not warranted.

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim decided herein.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Bilateral Hearing Loss

The Veteran asserts that he has bilateral hearing loss disability as a result of ear infections which occurred when he was in active service.   

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A review of the service medical records (STRs) shows that they are silent for complaints of or treatment for hearing loss or any ear-related issues during active service.  On his January 1956 entrance examination, the Veteran indicated that he had "running ears" at some point.  Examination showed a normal clinical evaluation of his ears.  There is no indication from May 1957 and June 1957 physical examinations performed during the Veteran's hospitalizations that the Veteran's ears had any abnormalities, or that he had any ear or hearing-related problems.  (The Veteran was hospitalized for psychiatric and/or personality issues, not for anything ear or hearing-related.)  The rest of the Veteran's STRs show no documentation of complaints, diagnosis, or treatment for ear infections, hearing loss, or any other ear-related issues.    

The Veteran's VA medical treatment records show that he was seen for complaints of fluid and left tympanic membrane perforation in the ears in 2003.  The impression was chronic serous otitis media on the right, and tympanic membrane perforation on the left.  An April 2003 treatment note showed that the Veteran had mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  The Veteran was seen on multiple occasions for Eustachian tube dysfunction, and had a tube placed in his ear in December 2003.  See January 2012 VA treatment notes .  The Veteran was then seen for left ear drainage in May 2009, and was assessed with Eustachian tube dysfunction.  In May 2010 and January 2012, he was seen for otitis media in the right ear.  He was diagnosed with bilateral mixed hearing loss in January 2012.  He underwent a right ear canaloplasty and tympanoplasty in April 2012.  (VA medical records).

In September 2015, the Veteran reported occasional sharp pain in the left ear, which improved with allergy medications, and denied any ear drainage.  He was subsequently seen for ear wax in September 2016, hearing loss in September 2016.  (VA medical records).   

The Board acknowledges that the Veteran is competent to report that he experiences bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Board notes that the Veteran is competent to report that he experience symptoms of a bilateral hearing loss because that is information that comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).   

However, although the Veteran contends that he has bilateral hearing loss that is related to active service, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed bilateral hearing loss because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of a bilateral hearing loss disability because the evidence does not show complaints of or treatment for hearing loss symptoms from separation from service until about 2003, about 60 years after separation from active service.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding hearing loss disability being related to service are not competent evidence as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  His statements as to a continuity of symptomatology are less persuasive because hearing loss was not shown in service, or after service until about 2003, and his claims of symptoms are not supported by evidence of treatment.  In addition, no evidence exists in the Veteran's STRs to show that he had ear infections in active service, which is what he asserts has caused his bilateral hearing loss.

In sum, no medical evidence supports the Veteran's contentions that he had ear infections in active service, that he was hospitalized for such ear infections, and/or that his bilateral hearing loss is in any way related to his active service.  The evidence of records is against a finding that the Veteran's current bilateral hearing loss is related to service or to any in-service issues.   The Board finds it significant that neither the Veteran nor his representative have presented or identified any medical opinion that supports the claim for service connection for bilateral hearing loss.  And no other opinion of record establishes that the Veteran's bilateral hearing loss is etiologically related to, or the result of, an injury experienced during active service.  No relationship between bilateral hearing loss and active service has been established by either competent evidence or continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


